10-1842-cv
    Holland v. City of New York (Jackson v. City of New York)



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
    York, on the 16th day of May, two thousand eleven.

    PRESENT:
                JON O. NEWMAN,
                GUIDO CALABRESI,
                PETER W. HALL,
                      Circuit Judges
    __________________________________________

    Aleah Holland, Robert J. Musso as the Trustee of the Estate to the plaintiff Aleah Holland,

                                Plaintiffs,

                       v.                                                   10-1842-cv

    City of New York, Office of the Sheriff of the City of New York,

                                Defendants-Cross-Defendants-Appellees,

    New York City Sheriff Andre Jackson,

                                Defendant-Cross-Claimant-Appellant,

    Robert Musso, as the Trustee of the Estate to the plaintiff Aleah Holland,

                                Trustee.*



             *
                 The Clerk of the Court is directed to amend the caption as set forth above.
                                      MICHAEL P. JOSEPH, of Counsel, Kliegerman & Joseph, LLP,
                                      New York, New York, for Defendant-Cross-Claimant-
                                      Appellant New York City Sheriff Andre Jackson.

                                      SHARYN MICHELE ROOTENBERG, of Counsel (Larry A.
                                      Sonnenshein, of Counsel, on the brief), for Michael A.
                                      Cardozo, Corporation Counsel of the City of New York, New
                                      York, New York, for Defendants-Cross-Defendants-Appellees
                                      City of New York, Office of the Sheriff of the City of New York.



       Appeal from a judgment of the United States District Court for the Eastern District of New

York (Mauskopf, J.). UPON DUE CONSIDERATION it is hereby ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court be AFFIRMED.

       Sheriff Andre Jackson appeals the district court’s March 30, 2010 order granting the

municipal parties’ motion for summary judgment on his cross-claim for reimbursement and

indemnification of attorney’s fees incurred litigating a civil action in which both the City and

Jackson were defendants. He also appeals the district court’s order denying his motion for

summary judgment on the same claim.

       After reviewing the issues on appeal and the record of proceedings below, we affirm for

substantially the same reasons articulated by the district court in its thorough and well-reasoned

order and opinion.

       Accordingly, the judgment of the district court is AFFIRMED.

                                              FOR THE COURT:

                                              Catherine O’Hagan Wolfe, Clerk




                                                 2